FILED
                                                     United States Court of Appeals
                                                             Tenth Circuit

                                                          February 9, 2016
                                 PUBLISH                 Elisabeth A. Shumaker
                                                             Clerk of Court
                  UNITED STATES COURT OF APPEALS

                               TENTH CIRCUIT



ARCHANGEL DIAMOND
CORPORATION LIQUIDATING
TRUST,

      Plaintiff - Appellant,
v.                                                 No. 14-1510
OAO LUKOIL,

      Defendant - Appellee.



        APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF COLORADO
                 (D.C. No. 1:12-CV-00041-RM-MJW)


Bruce S. Marks, of Marks & Sokolov, LLC, Philadelphia, Pennsylvania (Chad M.
McShane, of Robinson Waters & O’Dorisio, P.C., Denver, Colorado, with him on
the briefs), for Plaintiff-Appellant.

Frederick J. Baumann, of Lewis Roca Rothgerber LLP, Denver, Colorado
(Douglas B. Tumminello, of Lewis Roca Rothgerber, LLP, Denver, Colorado, and
Michael K. Swan of Akin Gump Strauss Hauer & Feld, L.L.P., Houston, Texas,
with him on the brief), for Defendant-Appellee.


Before BRISCOE, MATHESON, and BACHARACH, Circuit Judges.


BRISCOE, Circuit Judge.
      Plaintiff Archangel Diamond Corporation Liquidating Trust, as successor-

in-interest to Archangel Diamond Corporation (collectively, “Archangel”),

appeals the dismissal of its civil case against defendant OAO Lukoil (“Lukoil”),

in which it alleged claims under the Racketeer Influenced and Corrupt

Organizations Act (“RICO”), breach of contract, and commercial tort law. The

district court dismissed the case for lack of personal jurisdiction over Lukoil and

under the doctrine of forum non conveniens. Archangel appeals the dismissal on

both grounds. We exercise jurisdiction pursuant to 28 U.S.C. § 1291 and, finding

no abuse of discretion in the district court’s dismissal under forum non

conveniens, we affirm.

                                         I

      Archangel Diamond Corporation was a Canadian company and is now

bankrupt. The liquidating trust is located in Colorado. In 1993, Archangel

entered into an agreement with State Enterprise Arkhangelgeology (“AGE”), a

Russian state corporation, regarding a potential license to explore and develop

diamond mining operations in the Archangelsk region of Russia. Archangel

provided funding, and AGE bid on and won the license. Then, in 1994,

Archangel and AGE agreed that Archangel would provide additional funds and

that the license would be transferred to their joint venture company. However,

the license was never transferred and remained with AGE. In 1995, AGE was

privatized and became Arkhangelskgeoldobycha (“AGD”), and the license was

                                         2
transferred to AGD.

      In 1996, diamonds worth an estimated $5 billion were discovered within

the license region. For the next several years, Archangel alleges, AGD alternated

between promising to transfer the license and refusing to do so, causing

Archangel to lose its investment and, ultimately, to become insolvent. In 1997,

Archangel moved its principal place of business to Colorado, though it remained a

Canadian company. In 1998, Lukoil acquired a controlling stake in AGD, and in

2000 or 2001, Lukoil acquired the remaining interest in AGD; thus, AGD is now a

wholly owned subsidiary of Lukoil.

      In August 1998, Archangel initiated arbitration proceedings against AGD

and Lukoil. Pursuant to their agreement, the arbitration took place in Stockholm,

Sweden. In this first arbitration, the arbitrators concluded that they had

jurisdiction to hear Archangel’s claims only against AGD, but not those asserted

against Lukoil. In July 1999, while the arbitration with AGD was still pending,

AGD and Archangel agreed that AGD would transfer the license to their joint

venture, resolving the dispute. However, AGD did not honor the 1999 agreement

and did not transfer the license. When AGD failed to honor the agreement,

Archangel reactivated the Stockholm arbitration, but the arbitrators this time

concluded that they lacked jurisdiction to arbitrate the dispute even as to AGD.

      In November 2001, Archangel sued AGD and Lukoil in Colorado state

court. The complaint alleged breach of contract and a variety of torts, including

                                          3
fraud and intentional interference with contractual obligations. AGD and Lukoil

then removed the case to federal district court in Colorado. The district court

remanded the case, concluding that it lacked subject-matter jurisdiction, as all of

the claims were state law claims.

        In 2002, the state trial court dismissed the case against both AGD and

Lukoil based on lack of personal jurisdiction and forum non conveniens. See

Archangel Diamond Corp. Liquidating Trust v. OAO Lukoil, 75 F. Supp. 3d 1343,

1354–55 (D. Colo. 2014) (discussing procedural history of the case). Later that

year, Archangel—which was running out of money—moved its principal place of

business back to Canada. In 2004, the Colorado Court of Appeals affirmed the

dismissal. Archangel Diamond Corp. v. Arkhangelskgeoldobycha, 94 P.3d 1208,

1210 (Colo. Ct. App. 2004). The court did not rule on forum non conveniens,

concluding that the trial court should not have proceeded to consider the issue

after concluding the dismissal was appropriate for lack of jurisdiction. Id. at

1220.

        In 2005, the Colorado Supreme Court affirmed the dismissal as to AGD,

reversed as to Lukoil, and remanded (leaving Lukoil as the sole defendant).

Archangel Diamond Corp. v. Lukoil, 123 P.3d 1187, 1190, 1200–01 (Colo. 2005)

(concluding that Archangel had failed to show personal jurisdiction over AGD,

but had shown general personal jurisdiction over Lukoil). The Colorado Supreme

Court therefore remanded to the state intermediate appellate court with

                                          4
instructions to consider any other remaining issues relating to Lukoil. Id. at 1201.

      On remand, the Colorado Court of Appeals reversed the trial court’s

previous dismissal on forum non conveniens grounds, which it had not addressed

before, and remanded to the trial court for further proceedings. Archangel

Diamond Corp. v. Arkhangelskgeoldobycha, No. 02-CA-2368, 2006 WL 1768313,

at *1 (Colo. Ct. App. June 29, 2006) (unpublished). With the case again before

the trial court, Lukoil and AGD requested an evidentiary hearing on the issue of

personal jurisdiction and renewed their motion to dismiss. The court granted their

motion to hold an evidentiary hearing, and the parties engaged in jurisdictional

discovery. In 2008 and early 2009, the case was informally stayed while the

parties discussed settlement and conducted discovery.

      By June 2009, Archangel had fallen into bankruptcy due to the expense of

the litigation. In November 2009, Archangel filed an amended complaint, which

added claims under RICO, 18 U.S.C. § 1961 et seq., and the Colorado Organized

Crime Control Act (“COCCA”), Colo. Rev. Stat. § 18-17-104. Archangel then

removed the case to federal district court in Colorado. On Lukoil’s motion and

over the objection of Archangel, the district court referred the matter to the

bankruptcy court, concluding that the matter was related to Archangel’s

bankruptcy proceedings. Lukoil then moved the bankruptcy court to abstain from

hearing the matter, and the bankruptcy court concluded that it should abstain.

The bankruptcy court remanded the case to the Colorado state trial court.

                                          5
       The state trial court again dismissed the action. It concluded that, even

considering the new allegations in the amended complaint, the court lacked

personal jurisdiction over AGD and Lukoil. Archangel again appealed; the

Colorado Court of Appeals affirmed, and the Colorado Supreme Court denied

certiorari.

       While these state-court appeals were still pending, Archangel filed the

present action in federal district court. To establish the court’s jurisdiction,

Archangel alleged that Lukoil had a wide variety of jurisdictional contacts with

Colorado and the United States as a whole. These included communications

directed at Archangel, and general business contacts. The district court analyzed

personal jurisdiction under the Colorado long-arm statute and under Federal Rule

of Civil Procedure 4(k)(2). Then, the court considered forum non conveniens in

the alternative. The court dismissed the case, holding in favor of Lukoil on both

jurisdictional and forum non conveniens grounds. The court concluded that,

while Archangel’s choice of forum was owed substantial deference, dismissal

based on forum non conveniens was nevertheless appropriate. 75 F. Supp. 3d at

1376–77, 1381. The court summarized:

       Russia is an available and adequate alternate forum to hear this case.
       If the case were heard here, foreign law would apply at least to part
       of the controversy between the parties. And, while the private
       interests weigh slightly in favor of [Archangel], the public interests
       weigh heavily in favor of Lukoil. On this record, the Court finds that
       Lukoil has met its heavy burden of showing that dismissal under
       forum non conveniens is appropriate, in light of Lukoil’s affirmative

                                           6
      representation to this Court that it consents to the jurisdiction of the
      Russian courts and agrees not to raise the statute of limitations as a
      defense to [Archangel’s] claims.

Id. at 1381.

                                          II

      We review the district court’s dismissal on the grounds of forum non

conveniens for abuse of discretion; “where the court has considered all relevant

public and private interest factors, and where its balancing of these factors is

reasonable, its decision deserves substantial deference.” Piper Aircraft Co. v.

Reyno, 454 U.S. 235, 257 (1981); Fireman’s Fund Ins. Co. v. Thyssen Mining

Constr. of Can., Ltd., 703 F.3d 488, 494 (10th Cir. 2012) (citing Piper Aircraft,

454 U.S. at 257). Having concluded that this case can be resolved on forum non

conveniens grounds, we decline to address the jurisdictional issues. See

Sinochem Int’l Co. Ltd. v. Malaysia Int’l Shipping Corp., 549 U.S. 422, 425

(2007) (“[A] court need not resolve whether it has authority to adjudicate the

cause (subject-matter jurisdiction) or personal jurisdiction over the defendant if it

determines that, in any event, a foreign tribunal is plainly the more suitable

arbiter of the merits of the case.”).

      There are two threshold requirements for a forum non conveniens

dismissal. First, there must be an “adequate alternative forum where the

defendant is amenable to process.” Fireman’s Fund, 703 F.3d at 495 (quoting

Gschwind v. Cessna Aircraft Co., 161 F.3d 602, 605 (10th Cir. 1998)). Second,

                                          7
“the court must confirm that foreign law is applicable,” id., because forum non

conveniens is improper if foreign law is not applicable and domestic law controls,

Rivendell Forest Prods., Ltd. v. Canadian Pac. Ltd., 2 F.3d 990, 994 (10th Cir.

1993). We review the district court’s choice-of-law analysis de novo. Gschwind,

161 F.3d at 608. If there is no adequate alternative forum or if the issue is

controlled by American law, the forum non conveniens doctrine is inapplicable.

Fireman’s Fund, 703 F.3d at 495 (citing Gschwind, 161 F.3d at 605–06). But if

both threshold requirements are met, the court weighs the private and public

interests to determine whether to dismiss. E.g., Yavuz v. 61 MM, Ltd., 576 F.3d

1166, 1172 (10th Cir. 2009).

      A. Adequate and Available Alternative Forum

      Russia is available as an alternative forum. As the district court noted,

Lukoil has “consent[ed] to the jurisdiction of the Russian courts and agree[d] not

to raise the statute of limitations as a defense to [Archangel’s] claims.” 75 F.

Supp. 3d at 1382. The parties could litigate in Russia, and Archangel has not

argued otherwise on appeal.

      Archangel argued before the district court that Russia was not an adequate

alternative forum because “no investor would provide litigation funding for this

case against Lukoil if it were to be litigated in Russia.” Id. at 1378. The district

court found that this concern applied to the private interests of the parties rather

than to the adequacy of the alternative forum. Id. On appeal, Archangel no

                                           8
longer argues that its purported inability to fund the litigation makes Russia an

inadequate forum, instead addressing this issue as part of the private interest

analysis.

      In fact, Archangel does not argue in its brief on appeal that Russia is not an

adequate or available alternative forum. It instead argues that forum non

conveniens is inapplicable because domestic law—namely, RICO, COCCA, and

Colorado state law—apply to the case. This argument has no merit; the presence

of a domestic-law claim does not negate the applicability of foreign law. The

Second Circuit, addressing RICO specifically under this threshold requirement,

has explained:

      “[T]he availability of an adequate alternative forum does not depend
      on the existence of the identical cause of action in the other forum,”
      nor on identical remedies. The principle pertains with particular
      force to civil RICO actions because few foreign jurisdictions provide
      such an expansive civil vehicle for parties injured by ongoing
      criminal schemes . . . . Nevertheless, most foreign jurisdictions
      provide alternative legal actions to address the wrongdoing
      encompassed by civil RICO.

Norex Petroleum Ltd. v. Access Indus., Inc., 416 F.3d 146, 158 (2d Cir. 2005)

(quoting PT United Can Co. v. Crown Cork & Seal Co., 138 F.3d 65, 74 (2d Cir.

1998); then citing Transunion Corp. v. PepsiCo. Inc., 811 F.2d 127, 129 (2d Cir.

1987)). We agree. Accordingly, we find no abuse of discretion in the district

court’s conclusion that Russia is an available and adequate alternative forum.




                                          9
      B. Choice of Law

      The district court concluded that the case was governed by a mix of

Russian and American law. 75 F. Supp. 3d at 1379. Applying Colorado’s choice-

of-law rules, the district court found that “the papers show the validity or

enforceability of the Agreement between Archangel and AGD will be at issue,

and, therefore, Russian law will be at issue. In addition, it appears the

transferability of the Diamond License may be at issue, which also raises

questions of Russian law.” Id.

      On appeal, Archangel argues that the presence of state and federal claims,

including RICO and COCCA, renders forum non conveniens dismissal

impermissible. And while Archangel concedes that the case is not solely

governed by domestic law, it argues that the district court erred in its conclusion

that Russian law applies to several aspects of the dispute. Instead, Archangel

argues that Swedish law governs because of the Stockholm arbitration provision

in the original agreement.

      Archangel’s argument regarding Swedish law is inadequate. Archangel

cites only its own previous assertions in support of its contention that Swedish

law governs. App. 2673. It appears that the agreement between the parties did

not contain a choice-of-law provision, App. 2674, and it is not clear why the

parties’ choice of forum would be relevant to the choice-of-law analysis. On

appeal, Archangel does not cite a single case for this proposition or state which

                                          10
choice-of-law rules should apply. Regardless, we do not agree.

      Russian law applies to all aspects of the dispute involving the validity or

terms of the parties’ agreement. The agreement was negotiated in Russia, it was

executed in Russia, and it was to be performed in Russia. Moreover, AGD and

Lukoil are Russian companies. Thus, under any of various choice-of-law

approaches that might apply, 1 Russian law would govern any contract issues.

      Archangel’s argument that forum non conveniens dismissal is never

permissible when the claim involves domestic law is misplaced. In Rivendell, we

stated in dicta that “forum non conveniens is not applicable if American law

controls.” 2 F.3d at 994. Based on this statement, Archangel argues that the

district court could not apply forum non conveniens because it included at least

some domestic claims in the complaint. But we conclude Archangel’s reading of

Rivendell is too broad. We did not intend this language in Rivendell to foreclose

forum non conveniens dismissal whenever the plaintiff includes a domestic claim.

In Rivendell, all of the claims were governed by foreign law. Thus, we had no


      1
        For example, if we were to follow the “most significant relationship”
approach outlined in the Restatement (Second) of Conflict of Laws, as Colorado
does, see Kipling v. State Farm Mut. Auto. Ins. Co., 774 F.3d 1306, 1311 (10th
Cir. 2014), we would consider the following factors: “(a) the place of contracting,
(b) the place of negotiation of the contract, (c) the place of performance, (d) the
location of the subject matter of the contract, and (e) the domicil, residence,
nationality, place of incorporation and place of business of the parties.” Id.
(quoting Restatement (Second) of Conflict of Laws § 188 (1971)). These factors,
aside from Archangel’s place of incorporation and place of business, point to
Russian law.

                                         11
occasion in Rivendell to consider the availability of forum non conveniens when

some of the claims are governed by foreign law and some are governed by U.S.

law. But we have elsewhere held that forum non conveniens is available, in favor

of a foreign jurisdiction, even when the plaintiff sues under RICO, which of

course is a U.S. law. Yavuz, 576 F.3d at 1177; see also Windt v. Qwest

Commc’ns Int’l, Inc., 529 F.3d 183, 193 (3d Cir. 2008) (“Federal courts have

refused to afford RICO claims special treatment in forum non conveniens

inquiries and have found dismissal on this basis proper in cases involving RICO

claims.”). Thus, we have not applied Rivendell to foreclose consideration of

forum non conveniens when some of the claims are based on U.S. law and some

are based on foreign law. To do otherwise would allow a party to avoid a forum

non conveniens dismissal simply by including a claim based upon a domestic

statute. Here, the vast majority of the underlying dispute is subject to Russian

law, and forum non conveniens applies.

      C. Public and Private Interest

      Where the foregoing threshold requirements are met, as they are here, the

court weighs a set of private and public interest factors to determine whether

dismissal is appropriate. Yavuz, 576 F.3d at 1172; Gschwind, 161 F.3d at 606.

Our review of the district court’s analysis of these factors is “quite limited. . . .

[W]here the trial court ‘has considered all relevant public and private interest

factors, and where its balancing of these factors is reasonable, its decision

                                           12
deserves substantial deference.’” Yavuz, 576 F.3d at 1172–73 (quoting

Gschwind, 161 F.3d at 606).

      1. Private Interest Factors

      The private interest factors to be considered are:

      (1) the relative ease of access to sources of proof; (2) the availability of
      compulsory process for compelling attendance of witnesses; (3) cost of
      obtaining attendance of willing non-party witnesses; (4) possibility of a
      view of the premises, if appropriate; and (5) all other practical problems
      that make trial of the case easy, expeditious, and inexpensive.

Gschwind, 161 F.3d at 606. When trial in the plaintiff’s chosen forum would

cause “‘oppressiveness and vexation to a defendant . . . out of all proportion to

plaintiff’s convenience,’ or when the ‘chosen forum [is] inappropriate because of

considerations affecting the court’s own administrative and legal problems,’” the

court may exercise discretion to dismiss the case. Piper Aircraft, 454 U.S. at 241

(quoting Koster v. Lumbermens Mut. Cas. Co., 330 U.S. 518, 524 (1947)).

      The plaintiff here—the Archangel Diamond Corporation Liquidating

Trust—is a Colorado trust with a Colorado trustee. Accordingly, because the

plaintiff is domestic, the district court correctly concluded that there should be “a

strong presumption in favor of hearing this case in Colorado, [Archangel’s]

chosen forum.” 75 F. Supp. 3d at 1377; cf. Yavuz, 576 F.3d at 1180.

Nevertheless, the court concluded that the case should be dismissed.

      The district court found that the private interest factors weighed “slightly in

favor” of Archangel. 75 F. Supp. 3d at 1380. The court discussed the private

                                          13
interest factors at length:

      [I]t appears that most of Lukoil’s witnesses are employees or
      management of Lukoil or its subsidiary AGD and most documents
      would be in their possession or control. At least two of Lukoil’s
      witnesses are located in the United States. Other foreign witnesses’
      locations are undisclosed and it is unknown whether it would be
      more expensive for them to travel to the U.S. as opposed to Russia.
      There is also insufficient evidence to support a determination of
      whether these foreign witnesses could be compelled to testify in
      Russia, or would voluntarily appear in Russia, but not the U.S.
      Nonetheless, the submissions and [an affidavit] . . . show that
      Lukoil’s and AGD’s documents are likely to be written in Russian.

             On the other hand, Archangel is a Canadian corporation, but its
      claims against Lukoil arise from communications to and from Russia
      and Colorado. Further, . . . Archangel’s documents are here in the
      U.S. Nonetheless, such claims also involve extensive prior
      communications between Archangel and AGD to and from Russia
      and Canada. [Archangel’s] documents are in English or have been
      translated into English, and litigating this case in Russia would
      require the translation of documents from English to Russian.
      Except for one key witness located in Australia who speaks Russian,
      [Archangel’s] other key witnesses are located in New York, Canada,
      the United Kingdom, and Australia. Except for [one witness], none
      of [Archangel’s] key witnesses in the West have agreed to testify in
      Russia.

Id. at 1379–80. Based on these circumstances, the district court found as follows:

      [M]oving this lawsuit to Russia would, for the most part, be simply
      be [sic] shifting the burden of litigation from Lukoil to
      [Archangel]. . . . Nonetheless, [Archangel] also contends that
      litigating in Russia would, for all practical purposes, be the “death
      knell” of this case as its litigation funders would be unwilling to fund
      a lawsuit in Russia. While a party’s financial resources may be a
      relevant consideration, the Court is less convinced that the possible
      actions of present or future investors are relevant considerations. . . .
      Nonetheless, the Court finds these interests weigh slightly in favor of
      [Archangel].


                                         14
Id. at 1380. But on appeal, Archangel argues that the private interest factors

weigh “strongly” in its favor—essentially that while the district court recognized

that the private interest factors favored Archangel, it should have given them

more weight. Archangel’s specific contentions on this point are dubious.

      For example, Archangel asserts that Lukoil’s merits witnesses’ testimony

could be preserved by deposition or that Lukoil can fly the witnesses to trial at

minimal cost, while Archangel’s key witnesses live in Colorado but will not fly to

Russia. This argument is illogical. If the testimony of Lukoil’s witnesses can be

preserved through deposition, then so can the testimony of Archangel’s witnesses.

And there is no support for Archangel’s assertion that Lukoil could fly its

witnesses from Russia to Colorado at “minimal cost.” We doubt that litigating

this case in Russia would increase the total witness costs, although it might

increase the financial burden on Archangel.

      Archangel claims that its key witnesses will not go to Russia. The district

court found “no competent evidence that any non-party witness [for Lukoil] could

not be compelled or would not be willing to attend trial is [sic] the U.S.” 75 F.

Supp. 3d at 1379. Perhaps there are more witnesses willing to appear in the

United States than witnesses willing to appear in Russia, and perhaps unwilling

foreign witnesses could be compelled to testify in the United States. But we

disagree that this factor “strongly favors” Archangel. Even if more witnesses are

willing to come to the United States than go to Russia, this does not change the

                                         15
fact that the majority of the parties’ key witnesses are outside the United States.

The district court’s conclusion was not plainly unreasonable; even if this factor

may arguably favor Archangel, we conclude that the district court did not abuse

its discretion in finding otherwise.

      Archangel claims that no investor would provide funding if the case were

litigated in Russia. If this is true, then it is possible that moving the litigation to

Russia would be the “death knell” of this case. Archangel argues that the court

should have been sensitive to the risk of practically foreclosing the outcome of

the suit. We find it hard to believe that Archangel would have trouble finding

parties willing to fund a lawsuit potentially worth multiple billions of dollars.

But even if we credit this argument, Archangel’s concerns are inherently

speculative because they refer to the possible future actions of unspecified third-

parties. The district court found that “[w]hile a party’s financial resources may

be a relevant consideration, the Court is less convinced that the possible actions

of present or future investors are relevant considerations.” 75 F. Supp. 3d at

1380. The court nevertheless acknowledged that moving the litigation to Russia

would shift some of the burden of the litigation from Lukoil to Archangel. Id.

Given that the court considered these circumstances in its analysis, we are not left

with a “firm conviction” that it abused its discretion by finding that the private

interest factors only slightly favored Archangel.




                                           16
      2. Public Interest Factors

      Archangel also argues that the public interest factors do not remotely favor

dismissal. The district court, however, concluded that the public interest factors

weighed heavily in favor of dismissal. Id. at 1380–81. The public interest factors

include:

      (1) administrative difficulties of the courts with congested dockets
      which can be caused by cases not being filed at their place of origin;
      (2) the burden of jury duty on members of a community with no
      connection to the litigation; (3) the local interest in having localized
      controversies decided at home; and (4) the appropriateness of having
      diversity cases tried in a forum that is familiar with the governing
      law.

Gschwind, 161 F.3d at 606.

      The district court found that the case would “pose significant administrative

difficulties to the District of Colorado.” 75 F. Supp. 3d at 1380. The court was

particularly concerned about the difficulty of “obtaining Russian interpreters for

trial, applying Russian law to issues relating to the Agreement and Diamond

License, and assisting the parties in their efforts to obtain witnesses for deposition

or trial.” Id. at 1380–81. Archangel argues that this finding was “bizarre,” and

that the administrative difficulties in this case are no different from those in any

other case. It argues that Lukoil can provide interpreters for its witnesses and

that discovery in this case would be the same as in any other. This may be so, but

the district court is more familiar than we are with its docket and administrative

burdens; the district court reasonably found that interpreting and applying Russian

                                          17
law would impose an administrative burden, a conclusion that Archangel does not

dispute in its brief.

       More importantly, the district court found—addressing the second, third,

and fourth factors—that “the dispute has much closer connections and greater

interest to Russia” than to the United States. Id. at 1381. The court noted that

Archangel’s “claims arise from the alleged loss of its investment and interest in a

Russian diamond mine and Diamond License, through the conduct of Russian

companies located in Russia.” Id. Moreover, as discussed above, issues of

contract interpretation and the transferability of the diamond license will be

governed by Russian law; the district court noted that “[t]hese issues are ones in

which Russia has a strong interest in resolving by its courts.” Id. The district

court’s conclusion on these factors was not plainly unreasonable.

       Finally, Archangel argues that the district court merely assessed the factors,

but did not balance them. Archangel does not explain what it believes to be the

difference between “assessing” and “balancing.” Regardless, the district court

explained its public and private interest analysis in detail, found that the private

factors slightly favored Archangel, that the public factors heavily favored Lukoil,

and that “Lukoil ha[d] met its heavy burden of showing that dismissal under

forum non conveniens is appropriate.” Id. In concluding that the public interest

factors heavily favored Lukoil while the private interest factors slightly favored

Archangel, the district court was conducting a balancing test. It is plain from

                                          18
these conclusions that the ultimate logical conclusion to be drawn is that the

factors weigh in favor of Lukoil overall. Moreover, in concluding that Lukoil had

carried its burden on these factors, the court indicated that the balance weighed in

Lukoil’s favor. Archangel’s assertion that the court failed to conduct a balancing

test is baseless.

                                         III

       While Archangel raises legitimate practical concerns about its ability to

litigate in Russia and the importance of enforcing RICO and COCCA in United

States courts, neither of these concerns is dispositive nor convincing. The district

court carefully explained its rationale for rejecting Archangel’s forum non

conveniens arguments, and it applied the analysis reasonably. We therefore

conclude that the district court did not abuse its discretion. Because we affirm

the district court’s dismissal on forum non conveniens grounds, we do not reach

the issue of personal jurisdiction. The ruling of the district court dismissing the

case on forum non conveniens grounds is affirmed.




                                         19